65 So.3d 1184 (2011)
Todd SCHULTHEIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-5041.
District Court of Appeal of Florida, First District.
July 26, 2011.
Todd Schultheis, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Todd Schultheis appeals the order denying his motion for post-conviction relief after an evidentiary hearing. The State concedes the case must be reversed because the trial court failed to set forth findings of fact and conclusions of law either on the record or in its order denying post-conviction relief. Fla. R.Crim. P. 3.850(d) ("If an evidentiary hearing is required, the court shall . . . determine the issues, and make findings of fact and conclusions of law with respect thereto."); Thomas v. State, 954 So.2d 56, 57 (Fla. 1st DCA 2007) ("[T]he trial court erred by failing to make any findings of facteither orally or in writing."); see also Kornegay v. State, 826 So.2d 1081 (Fla. 1st DCA 2002).
REVERSED and REMANDED.
VAN NORTWICK, WETHERELL, and ROWE, JJ., concur.